Citation Nr: 1735013	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  08-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for a central neurological disability, to include Meniere's disease.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from March 1968 to November 1970 with service in the Republic of Vietnam from August 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in August 2010.  A transcript of this hearing is associated with the claim file.  

In May 2011 and February 2014, the Board remanded the issues for additional development.  As to the issue of service connection for a low back disability, the Board finds that substantial compliance with the prior remands has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Veteran has claimed service connection for COPD; however, the medical evidence fails to show a diagnosis of such condition although it shows respiratory issues with a diagnosis of Interstitial Pulmonary Fibrosis.  Construing the claim liberally, therefore, the Board finds that it should be characterized as one for service connection for a respiratory disability (claimed as COPD).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue is thus recharacterized on the title page of this decision.  Likewise, the Board notes that in the previous remand issued by the Board in February 2014, it recharacterized the Veteran's initial claim for service connection for Meniere's disease as one for a central neurological disorder, to include Meniere's disease, due to the medical evidence demonstrating the alternative diagnosis for the Veteran's claimed condition.  

The issues of service connection for a central neurological disability, to include Meniere's disease, and a respiratory disability (claimed as COPD) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current low back disability, diagnosed as lumbar spine degenerative disc disease, is not related to his military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially the Board finds that, with respect to the issue discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board acknowledges that the last Supplemental Statement of the Case (SSOC) issued in July 2014 stated that the Veteran had not responded to the RO's March 2014 request for the Veteran to complete VA Form 21-4142s as requested in the Board's February 2014 remand.  However, it appears that the Veteran had responded in May 2014 but these documents were not associated with the claim file until August 2014, after the RO issued the SSOC.  Hence, the RO did not know at the time the SSOC was issued in July of the Veteran's compliance.  Moreover, it did not conduct the appropriate development with regard to obtaining the identified records.  

However, in June 2015, the Veteran submitted a new VA Form 21-4142 for the same medical providers.  At that time, the RO sought the identified treatment records, but was unable to obtain them as one provider had destroyed their records and the other provider failed to respond to the record request after two requests were faxed to them.  The Veteran was advised of this by the RO in a February 2016 letter.  As no additional relevant evidence was received since the July 2014 SSOC, the Veteran's appeal was returned to the Board without issuance of a new SSOC.  Consequently, the Board finds that the RO complied with VA's duty to assist the Veteran in obtaining these private physicians' records.  Neither the Veteran nor his representative has argued any other violation of the duty to assist.  The Board may, therefore, proceed to adjudicate the Veteran's claim without prejudice to him.

Legal Criteria and Analysis

The Veteran contends that he has a current low back disability is related to an injury he sustained while serving in the Republic of Vietnam.  Specifically, he reports that he injured his low back while lifting some tires for a five ton truck to load them into a truck by himself during an effort to remove excessive inventory from his unit's supply room prior to an inspection.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. 
§ 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  However, as the Veteran is not diagnosed to have a presumptive chronic disease listed in § 3.309(a), presumptive service connection is not at issue in this case.

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

There is no question in this case that the Veteran has a current disability.  Indeed, both the medical treatment records and VA examination conducted in June 2011 demonstrate the Veteran currently has degenerative disc disease of the lumbar spine for which he underwent surgery in January 2007.

The remaining inquiry is whether the current lumbar spine disability was incurred in service.  In that regard, the Board notes that the service treatment records are completely silent for complaints of, treatment for or diagnosis of a low back disability.  On separation examination in November 1970, the Veteran reported that his physical condition was "good" and no abnormalities of the spine were noted.   The Veteran initially reported that he went to sick call the next morning after he injured his back in service and was treated by an Army doctor and stated that the injury should be easy to find in his military records since he did not go to sick call often.  (See Veteran's initial statements received in November 2005 and July 2006.)  However, he later denied receiving any treatment after the injury when it came to light that his service treatment records were silent for any such treatment.  (See Veteran's testimony at the August 2010 Board hearing and August 2014 Correspondence.) 

Although there is no documentary evidence showing an injury in service, the Board acknowledges that the Veteran is competent to provide lay evidence of what happened during his service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  Furthermore, the Veteran has provided a fairly consistent report of the injury that he states occurred in service, which establishes credibility to his report.  Thus, the Board accepts that the Veteran incurred an injury to his low back in service.

Having accepted the Veteran's reports of a back injury in service, the remaining question is whether the Veteran's current degenerative disc disease of the lumbar spine, which was not diagnosed until many years after service, is related to the in-service injury to the Veteran's low back.  After a thorough review of the claim file, the Board finds that the evidence does not support such a finding.

The Veteran has reported that he has had low back pain since the injury in service and that he has self-treated and received treatment by chiropractors and acupuncturists for many years.  However, service treatment records are completely silent for any treatment for low back pain and, significantly, he did not report having low back pain at the time of his separation examination.  Consequently, although the Board is willing to accept that the Veteran had an injury to his low back in service, the lack of complaints in service and at service separation is negative evidence against the claim and the Veteran's claims of continuity of symptomatology.  

Furthermore, the post-service treatment records do not show any complaints of or treatment for degenerative disc disease of the lumbar spine for many years after service, in fact, not for approximately 35 years.  The Board acknowledges that the Veteran reported self-treatment for low back pain with over-the-counter topical products and nonsteroidal anti-inflammatories, as well as treatment with chiropractors and acupuncturists; however, he gave no specifics as to when such treatment occurred.  The record does contain a letter from one of the Veteran's treating chiropractors.  However, this chiropractor states that he treated the Veteran only starting in 1990, 20 years after his discharge from service, for a total of five times - twice in 1990 (August and November), twice in 1996 (January and August) and once in 1998 (December).  Finally, the chiropractor stated that "[l]ow back episodes are very common and most of us humans experience back pain sooner or later," thereby indicating, or at least suggesting, that the Veteran's episodes of low back pain were not related to any specific history of trauma, but rather the normal human aging process.  

Additionally, despite the Veteran reporting that he spoke with his private primary care physician regarding his back pain, this physician's records (available from January 1994 to March 2005) fail to show complaints of or treatment for back pain until March 2004 when the Veteran reported having an accident while snowshoeing (notably these records show the Veteran had regular physicals with only a history of hyperlipidemia as a chronic medical problem).  In March 2004, the assessment was low back pain consistent with sciatica.  He was given anti-inflammatories and sent for physical therapy.  The March 2004 initial evaluation note for physical therapy indicates he reported having two injuries to his back and leg while snowshoeing two months ago that were two weeks apart and, since that time, he had consistent back pain.  He did not report any prior injury to his back or any prior history of having chronic low back pain.  It was noted that the Veteran was fairly active with hiking, snowshoeing and playing golf.  

In September 2005, the Veteran underwent an Agent Orange examination during which he reported having chronic low back pain from an injury in Vietnam.  At the time, the diagnosis was low back pain.  In November 2005, the Veteran established treatment at the VA Medical Center but did not report any problems with his low back.  The first treatment note indicating a low back disorder is a February 2007 primary care physician note that he had had an L4-L5 laminectomy in January 2007 with good relief of the numbness and pain of the left leg.  Subsequent VA treatment records indicate the Veteran reported good improvement of his back pain after the surgery.

In June 2011, the Veteran underwent a VA examination pursuant to a Board remand request.  The Veteran reported that, while serving in Vietnam, he strained his low back while lifting some tires onto a truck.  He did not recall seeking care for that injury.  The examiner diagnosed the Veteran to have lumbar disc disease.  In response to an opinion request, the examiner stated that he could not opine that the current lumbar disc disease is due to the reported incident of a lumbar strain while in military service without resorting to mere speculation.  He provided no reason as to why he could not render an opinion.

In February 2014, the Board remanded for the Veteran's case to be returned to the VA examiner to explain why he could not render an opinion without resorting to mere speculative.  In a May 2014 addendum, the VA examiner provided the following response:

Regarding the low back claim, [the Veteran] reported that he had strained his back in 1968 or 1969.  He did not seek medical attention for this injury while he was in service.  Subsequently, he underwent a surgical procedure in 2007 to treat lumbar disc disease.  As there is no consistent documentation to support a continued complaint or concern regarding a low back condition from 1969 to 2007, it is less likely than not that the 2007 lumbar disc disease was caused by the undocumented lumbar strain that reportedly occurred while in service.  The claims file contains records from the [PSMR].  These records indicate that [the Veteran] was involved in a snowshoeing injury involving the back and leg that occurred in 2004.  There is no mention of a previous back injury while in military service.

The VA examiner provided a negative opinion with a rationale in the addendum rather than explaining his previous statement that an opinion could not be rendered without resorting to mere speculation.  The Board finds this medical opinion to be highly probative to the medical question of nexus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").   The Board acknowledges that the medical opinion does not address all the evidence of record, but finds that to not be detrimental to the VA examiner's findings.  Specifically, the Board acknowledges that the VA examiner does not comment on the private chiropractor's letter regarding his treatment of the Veteran for low back pain in the 1990s, which is prior to the 2004 snowshoeing injury.  However, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Furthermore, a VA examination report "must be read as a whole" to determine an examiner's rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012), and on review of the report as a whole, it is clear that he based his opinion on the lack of any significant in-service treatment or finding of a low back disorder and the length of time between service and the treatment of a low back disorder, and his medical experience.  The Veteran has not provided an opposing medical opinion and he has not shown that he is competent to rebut the VA examiner's medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnoses).  Furthermore, he cites to no record evidence indicating that the examiner was incompetent, had erroneous facts, or misinformed the Board.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed.Cir.2009).  In this case, since the VA examiner's medical opinion is based upon the lack of evidence demonstrating a continuity of the Veteran's lumbar degenerative disc disease from service until many, many years after service, the Board does not see how that the chiropractor's letter showing treatment in 1990, 20 years after the Veteran's discharge from service, would alter the VA examiner's opinion.  

Consequently, the Board finds the VA examiner's medical opinion as to whether the Veteran's current lumbar degenerative disc disease is related to his military service to be highly probative nexus evidence.  The only contradictory evidence is the Veteran's lay testimony in which he relates his current low back disorder to the in-service injury and claims that he has had back pain since that injury.  However, the contemporary medical evidence does not support the Veteran's claim of a continuity of symptomatology.  Nor does it support the Veteran's statements made in support of his claim.  For example, as discussed, his private treatment records from his private physician are silent for complaints of low back pain until the March 2004 snowshoeing accident despite the Veteran receiving regular physicals and treatment from 1994 to 2004.  Likewise, the letter from the Veteran's private chiropractor shows he received treatment only five times over a period of eight years between 1990 and 1998.  Such evidence is insufficient to support a showing of a continuity of symptomatology.  Furthermore, the chiropractor appears to indicate the Veteran's low back pain was related to age-related sprain/strain rather than a chronic low back disorder.  

Moreover, the Board finds it significant, as did the VA examiner, that the Veteran failed to report in March 2004 a history of chronic low back pain to the physical therapist who treated him for the acute episode of low back pain related to the snowshoeing injury.  Typically, if a person has an acute injury on top of a chronic condition, that person would report the chronic condition as part of their medical history when seeking treatment for the acute injury, especially physical therapy as the chronic condition is significant to the treatment to be received.  The Veteran's report at that time of his present and his past health is relevant to the condition being treated.  Clearly a history of low back pain would be relevant to treatment for the acute injury to his back for which he was being treated.  The Veteran's current justification that he did not mention the in service injury because he does not like to talk about his Vietnam service is not a reason for him not to report a history of chronic low back pain.  He could still have reported such a history, and probably even a prior injury to the low back, without getting into the specifics of the injury.  

Consequently, the Board finds that the Veteran's failure to report of a history of chronic low back pain at the March 2004 physical therapy evaluation is evidence against finding that he had chronic low back pain at that time. See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Supporting that finding is the lack of evidence demonstrating treatment for lumbar spine degenerative disc disease or chronic low back pain prior to March 2004.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  

Given the above, the Board finds the more probative and persuasive evidence of record as to whether a nexus relationship exists between the Veteran's current degenerative disc disease of the lumbar spine and the in-service low back injury he has reported in the VA examiner's May 2014 medical opinion rather than the Veteran's reports of in-service injury and continuity of symptomatology.

In sum, the Board finds that the preponderance of the evidence is against a finding that service connection for a low back disorder is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

Respiratory Disorder 

In a VA medical addendum opinion of May 2014 the examiner stated that the Veteran does not have a diagnosis of COPD.  However, VA chest x-rays of September 2005 done at the time of an Agent Orange examination, show a diagnosis of mild hyperextension of the lungs consistent with COPD.  The May 2014 examiner did not discuss these findings and did not explain why the Veteran did not have a diagnosis of COPD despite the 2005 findings.  Therefore, the Board finds the opinion is inadequate and a new opinion is needed.  

Moreover, the Board notes that in the June 2011 VA medical opinion (from the same examiner who provided the May 2014 addendum), the examiner seems to have based his conclusion on an inaccurate factual premise.  Indeed, in June 2011, the examiner stated the Veteran had a diagnosis of only shortness of breath (SOB)which he attributed to the Veteran's physical deconditioning which resulted from neurological problems which started the year before.  However, the examiner appears not to have considered the reports of difficulty with breathing which existed years before such as those reported at the time of the September 2005 Agent Orange examination.  


Furthermore, it does not appear that the VA examiner reviewed the VA treatment records added to the claim file before providing the May 2014 addendum medical opinions.  VA treatment records added to the claims file in January 2012 include a November 2011 Pulmonary consultation for the Veteran's dyspnea on exertion.  The Veteran was noted to have Velcro-like rales in the lower lobes from the bases to about four inches up from the diaphragm, although his pulmonary function tests (the one just taken in June for the VA examination) was essentially normal.  It was unclear what the etiology of his dyspnea on exertion was and he was to undergo a work up with a CT with high resolution cuts and an echocardiogram to rule out pulmonary hypertension or cause.  A December 2011 follow up note indicates the CT scan showed pulmonary peripheral and basilar fibrosis most consistent with IPF (interstitial pulmonary fibrosis), but the report of the CT scan is not in the claim file.  The plan was to talk about further work up at the next visit to include possibly a biopsy and NAC.  

However, the claim file does not contain treatment record from January 2012 to August 2013 from the Cheyenne VA Medical Center.  Consequently, the follow up records are not available.  In addition, a May 2015 Internal Medicine note states "diag with ILD by Dr. Martin CHY after lung biopsy early 2014" indicating additional work up, but those records are also not available in the claims file.  Hence, remand is necessary to obtain those records to assist the VA examiner in understanding the Veteran's proper diagnosis because it appears that, subsequent to the May 2011 VA examination, the Veteran was diagnosed to have Interstitial Pulmonary Fibrosis and that this was confirmed by CT scan and biopsy (according to what the Veteran has said).  

The Veteran contends that his current respiratory disorder is related to exposure to various chemicals and particles in service.  Specifically, the Veteran has alleged exposure to cleaning chemicals, diesel, gasoline, welding, Agent Orange, creosote, asphalt, and rock dust.  See November 2005 VA Form 21-4138.

The Veteran has also contended that his current respiratory disorder is related to an episode upper respiratory infection/bronchitis that he had during basic training in service and that he was forced to leave the hospital and go on a march before he was fully recovered, thereby resulting his continued breathing problems.  See August 2010 Board hearing testimony.  

Finally, the Board notes that the claims file contains private imaging from November 1995 (and associated with the claims file in July 2006) show the presence of "minimal linear fibrosis in the left costophrenic angle" of the Veteran's lungs.  Such record should be considered in addressing whether the Veteran's current respiratory disability is related to his military service.

Consequently, the Board finds that remand of this claim is warranted to obtain the missing VA treatment records that are clearly relevant to the Veteran's claim and, once obtained, to obtain a new VA examination to obtain a his current diagnosis of all current respiratory disorders and medical nexus opinions. 

Central Neurological Disorder 

The Veteran initially claimed service connection for Meniere's disease.  His contention, in part, is that his symptoms were caused by head injuries he sustained in service as a result of hitting his head on six-by-six inch timbers sticking out in unfinished bunkers multiple times without wearing a hard hat.  See August 2010 BVA hearing.  The Veteran also contends this could be due to Agent Orange exposure or other chemical exposures in service.

The Board acknowledges that the current medical evidence fails to demonstrate that the Veteran has a current diagnosis of Meniere's disease or that this is the etiology of his current symptomatology causing the issues for which he is seeking service connection.  A review of the medical treatment records demonstrates that the Veteran was initially treated by his private primary care physician in April 1997 for complaints of vertigo and was treated with Meclizine for benign viral labyrinthitis.  When it did not improve, he was referred to a specialist in May.  The Veteran has stated that this specialist's records are not available as they have been destroyed but that this physician diagnosed him to have Meniere's disease.  Thus, it would appear that the Veteran had at one time a diagnosis of Meniere's disease.  At the September 2005 Agent Orange examination, the Veteran reported his history of having Meniere's disease, but no current symptoms.  When he established care at VA in November 2005, the Veteran did not report any current problems with Meniere's disease.  In fact, he did not report a history of Meniere's disease until February 2007, when he came in complaining of having blurred vision, ringing in his ears and dizziness.  But no diagnosis of Meniere's disease was rendered by his primary care physician until February 2008 at which time the Veteran had reported a one month history of extreme episodes of dizziness.  He was prescribed Meclizine.  Although this helped somewhat, he still complained of significant episodes of dizziness.  He was noted to also have hypotension, worsened since going on Prazosin, and he was put on medication for that to see if it improved his dizziness, but it did not seem to help.  The Veteran's primary care physician felt that the Veteran's dizziness was due to Meniere's disease and/or tinnitus given the Veteran complained of ringing in his ears all the time.  He was given hearing aids to help with the tinnitus, but he did not use them constantly.

In June 2008, the Veteran was sent for an ENT consultation at which the Veteran reported a whole list of problems to include feeling fatigued to the point of falling asleep during the day, difficulty sleeping at night, chronic balance and dizziness problems, hearing loss, ringing in his ears, chronic anxiety, forgetfulness, and trouble concentrating.  The physician conducted allergy testing and ordered a magnetic resonance imaging (MRI) scan of the Veteran's brain.  On follow up in July, it was noted that a sleep scan showed mild sleep apnea with good oxygen saturations and the MRI of the brain showed some nonspecific white matter disease.  The physician wondered about narcolepsy and referred the Veteran to Neurology.  

In November 2008, the Veteran underwent a Neurology consultation where he again had multiple complaints to include fatigue and falling asleep when he drives,  poor sleep with dry mouth awakening him three times a night, and awakening with sweats due to posttraumatic stress disorder (PTSD).  Although he reported dizziness, the physician stated he was actually bothered by a visual sense of motion in that he may drift to the left or right.  He also felt that his balance was bad in general and that he falls to one side or the other.  He noted a tremor with action had started over the past few month.  He complained his tinnitus was getting louder.  He reported he was having trouble distinguishing the end of the stairs when he gets to about the lower three and having tripped.  He also reported losing his balance with neck extension in yoga.  The physician's impression after examining the Veteran and reviewing the diagnostic studies, including the sleep study and the brain MRI, was that the Veteran's symptoms of dry mouth, drowsiness and tremor is usually seen as a cholinergic medication effect, especially of Bupropion which the Veteran had started taking for his PTSD.  It was recommended the Veteran decrease or discontinue taking this medication, as well as discontinue taking the medication for his hypotension as he was not seeing a clinical benefit from it.  

In November 2008, the Veteran was seen for follow up in the ENT Clinic and he reported he stopped taking the medicines that the neurologist thought he might have been having a reaction to and that he was, in fact, "somewhat better," although he was still having some dizzy spells.  But he was better enough that he wanted to hold off on trying a stimulant medication, such as Ritalin, like the neurologist recommended.  

The Veteran has continued to have issues over the years with the various complaints of balance, "dizziness," memory and daytime sleepiness since that time with varying efforts to diagnose and treat the problems.  For example, a July 2009 Internal Medicine note indicates he underwent vestibular therapy with improved balance and nausea, but no resolution.  Another March 2010 note indicates he continued to work on balance issues with a physical therapist, but still had issues with balance and memory, and drifted to the right while driving.  The assessment at this time was disequilibrium rather than Meniere's disease. 

In May 2010, the Veteran underwent screening for his balance issues for further testing, which was indicative of proprioceptive instabilities as well as central nervous system and vestibular conflict.  He was referred for a full battery of balance tests, which were conducted in June 2010.  Those tests indicated the Veteran had a central deficiency.  The posturography indicated a somatosensory instability.  The ocular flutter recorded during the ventrilography may be consistent with a brain stem lesion.  The abnormal ocular motor tests are also consistent with central findings.  A physical therapist was brought in during testing to observe the ocular flutter.  He did a quick neurologic test with the Veteran's hands.  This was positive.  The physical therapist indicated that it may be Parkinson's or other neurological involvement.  Further neurological testing was recommended, as well as physical therapy to improve his gait and posture.  

In August 2010, the Veteran was referred to the Neurology Clinic at the Denver VA Medical Center for additional evaluation of his balance issues.  He reported having problems keeping his balance and feeling unsteady on his feet and falling multiple times per day.  He denied vertigo but endorsed tinnitus (noted a history of Meniere's disease).  He reported having troubling nodding off and even falling asleep while doing activities during the day, including driving; blurred vision, impaired with depth perception; trouble with fine movement and coordination, especially writing and typing; bilateral action tremor; decreased hearing in his right ear; and memory difficulties.  The impression was that the Veteran's symptoms were suggestive of a progressive neurodegenerative disorder specifically affecting the frontal lobe and cerebellar functioning, but the diagnosis was unclear.  He was to undergo additional testing and return.  The attending physician agreed with the examining physician but stated that he suspected that this may be a multi-system atrophy, some of which have frontal lobe dysfunction.  

A September 2010 Occupational Therapy re-evaluation note indicates the Veteran was demonstrating signs of a central nervous system issue due to right side neglect as evidenced by left posture when walking and step through gait.  The assessment was that the Veteran would benefit from activities of crossing midline, bilateral movements, mirror tasks, and right sided weight bearing tasks to re-train the pathways in the brain so that he can be successful in retirement activities.  He would also benefit from vestibular ocular response training.

On Neurology follow up in September 2010, the results of his tests were reviewed.  It was noted that the electroencephalogram (EEG) showed only mild slowing with increased beta activity, and it was noted that the Veteran was on a benzodiazepine, which could cause this.  The sleep study was noted to reveal sleep apnea.  The prior MRI was noted to be without significant cerebellar, pontine, or putamental atrophy, and no evidence of profound ventriculomegaly.  Neuropsychological testing showed the Veteran was at low average IQ with more difficulties in non-verbal communication.  He was noted to have been seen by physical, occupational and speech therapies.  The assessment was that the Veteran's symptoms of ataxia, excessive daytime somnolence, coordination issues on the computer, memory difficulties, urinary  urgency (in setting of prostate cancer), questionable hallucinations, bradykinesia, and dizziness when standing up with notable examination positive for poor FAB score, impaired coordination and gait and hyper-reflexia raised the question of Multiple System Atrophy (MSA)-cerebellar type.  Progressive supranuclear palsy (PSP) was less likely given extraocular motion intact.  Idiopathic Parkinson 's disease (PD) was still a consideration, however, symptoms onset seems less likely.  He did endorse hallucinations at this appointment, so questionable LBD.  Corticobasal degeneration (CBD) was less likely as he denied episodes of dystonia.  Also could consider Fragile X associated ataxia, severe congenital anomaly (SCA) 2, 3, 17, and paraneoplastic syndrome.  Normal Pressure Hydrocephalus (NPH) seemed less likely as his MRI did not show prominent ventriculomegaly.  The physician noted that Meniere's disease typically waxes and wanes and these symptoms are different than what he has experienced in the past.  The Veteran was referred to the Movement Disorder Clinic for further work up, which was noted could include a paraneoplastic panel or a lumbar puncture.  He had an appointment with the Movement Clinic in January 2011, but he did not keep it.

He was next seen in the Denver Neurology Clinic in May 2011and was again assessed to most likely have a neurodegenerative disorder with motor and cognitive decline for the last two to three years.  The Veteran was again referred to the Movement Disorder Clinic for further work up.  

Before the Veteran could be seen in the Denver Movement Disorder Clinic, the Veteran underwent VA examination in June 2011.  At this examination, the Veteran reported that his primary problem is that he is unable to maintain his balance and, as a result, he falls to the ground.  It was noted that he always falls forwards and to the left (although this is inconsistent with the treatment records that have shown he has reported fallen backwards multiple times).  He denied having vertigo or a sense of spinning.  He noted having difficulty with reading in that he is able to read a single line but then gets lost when he moves his gaze to the next line.  He reported that he is improving and having fewer falls, using only a single can now instead of a walker.  As part of his history, it was noted that the onset of his symptoms was approximately one year ago (which is inconsistent with the records that show he started complaining of dizziness and balance issues in 2007) and that he has been seen by his primary care physician and specialists and diagnosed to have Meniere's disease (which was initially true, as previously indicated, but his current diagnosis by his primary care physician was disequilibrium).  It was further noted that Parkinson's disease was being considered and, to rule this out, the Veteran would need to have a spinal tap done, but he did not want to do that procedure yet.  Again the treatment records are inconsistent with this statement as MSA-cerebellar type was thought the most likely etiology although Idiopathic Parkinson Disease was still a possibility; however, the treatment records do not show that a lumbar puncture had been ordered despite the Veteran's statements to the contrary, but rather such work up was left to the Movement Disorder Clinic's physician to determine its necessity.  

The examiner concluded, after reviewing the Veteran's claims file and interviewing and examining him, that there was insufficient clinical evidence to support a diagnosis of Meniere's disease.  Consequently, in rendering a medical opinion, the VA examiner stated that the Veteran has not been diagnosed with Meniere's disease, he has a central neurological disorder that has not been diagnosed at this time despite numerous evaluations and diagnostic tests.  The examiner remarked that the Veteran had been another diagnostic test, a lumbar puncture (the results of which have the potential to clarify his diagnosis), but he has refused to have that test performed.  

After the VA examination, in July 2011, the Veteran was initially seen in the Movement Disorder Clinic at the Denver VA Medical Center.  After reviewing the Veteran's complicated history and prior work up, the assessment was again that the etiology of the Veteran's symptoms was unclear and additional work up was needed.  However, the records of that work up are not in the claims file as there are no additional treatment records from the Denver VA Medical Center after October 2011.  

In February 2014, the Board remanded the Veteran's claim for the June 2011 VA examiner to provide an addendum to clarify his medical opinion.  Essentially, the Board requested that the VA examiner provide a medical nexus opinion as to whether the Veteran's central neurological disorder that the VA examiner diagnosed is related to his military service, to Veteran's active duty service, to specifically
include ear problems, dizziness, and weakness shown in April 1970, and any in-service Agent Orange or chemical exposure.

In response, in May 2014, the VA examiner provided an addendum in which he provided the following statement:

Regarding his central neurological disorder to include Meniere's disease, he has not been diagnosed with Meniere's disease based on the result of the specific testing done by the audiologist on 06/24/2010.  He has a central neurological disorder that has not been fully diagnosed.  To establish this diagnosis, a specific test, a lumbar puncture with cerebrospinal fluid analysis needs to be done.  [The Veteran] has refused to have this diagnostic test done.  Without these test results, a more definitive diagnosis cannot be made.  At this time, there is insufficient clinical evidence to support the diagnosis of a specific central neurological disorder.

It is unclear whether the VA examiner considered the Denver Neurology notes that were associated with the claim file in January 2012 after his initial examination of the Veteran when he provided the May 2014 addendum medical opinion.  Furthermore, without all of the VA treatment records, it is impossible for the Board to determine what the outcome of the neurological work up was and whether the VA examiner's statements are consistent with the findings by the Denver Neurologists at the Movement Clinic.  

Moreover, the Board notes that additional VA Neurology treatment records from the Cheyenne VA Medical Center were associated with the Veteran's claim file after the May 2014 VA examiner's medical opinion that appear to place into question what, if any, neurological disorder the Veteran may have.  These treatment records, associated with the claims file in May 2015, cover the period of June 2014 to May 2015 and contain a Neurology consultation note from September 2014.  This treatment note indicates that, since the last Neurology note of record, the Veteran has taken a balance class using Feldenkrais therapy and a tai chi class that helped him to the point that he does not need a cane except for long distance walking.  His last fall was a month before, but he reported falls now occur rarely although he loses his balance daily.  He continues to have sleep issues with awakenings during the night, and problems with daytime sleepiness; however, he has been diagnosed with sleep apnea resulting in hypoxia.  He denied dizziness but reported a feeling of a rocking side-to-side sensation in his head.  He also reported continued poor memory.  The impression was that he has significant complaints of balance problems with a feeling of movement but no true vertigo.  Examination and work-up were non-diagnostic.   The physician noted that the Veteran was actually walking better than he was when seen the year before.  The physician opined that the Veteran's balance problems "may be due to mild physical problems and lack of attention when he is walking."  Further work-up for his balance issues was not recommended.

Consequently, this Neurology note raises the question of whether the Veteran's balance issues are, in fact, due to a central neurological disorder as previously thought.  Given this question and the lack of an actual diagnosis of the cause of the Veteran's problems, the Board finds that remand is warranted for a new VA examination to determine, if possible, a diagnosis or, if not possible to do so, at least to assist the Board in clarifying the Veteran's disability picture given that he has had many complaints but the treatment records do not specifically identify the specific diagnosis to which they are related.  For example, the Veteran complained of fatigue, daytime somnolence and sleep impairment.  However, he is diagnosed with PTSD and sleep apnea.  It is not really clear from the treatment records whether these symptoms have been wholly related to his PTSD and/or sleep apnea or whether they are also a manifestation of the claimed disorder, which was initially thought to be Meniere's disease and then a central neurological disorder.

The Board notes that the June 2011 VA examination was an ear disease examination because of the Veteran's complaints of Meniere's disease and dizziness.  However, given the findings of a (now questionable) neurological disorder, prior neurological work up with continued follow up by Neurology, and the records showing that the Veteran's main issue has been and continues to be balance problems without dizziness or vertigo, it would appear that a neurology examination would be more appropriate.  

Consequently, the Board finds that remand is appropriate to obtain the Veteran's VA treatment records from the Denver VA Medical Center from November 2011 to the present and then to obtain a VA neurology examination to determine what, if any, neurological disorder the Veteran may have and to obtain a medical nexus opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claim file the following VA treatment records:

a. Treatment records from the Cheyenne, Wyoming VA Medical Center from January 2012 to August 2013, to include imaging and biopsy reports.  

b. Treatment records from the Denver, Colorado VA Medical Center from November 2011 to the present, to include imaging and test reports. 

c. Also obtain the report of a lung biopsy and any associated Pulmonary Clinic treatment notes (VA Medical Center unknown) from early 2014 as noted in the Veteran's primary care physician's May 15, 2015 treatment note.

2.  Thereafter, schedule the Veteran for the following VA examinations with the appropriate medical provider(s), different form the one who conducted the June 2011 VA examination and provided the May 2014 VA medical addendum opinion, who can provide the requested medical opinions.  The VA examiners should review the claim file and conduct any diagnostic tests and/or studies needed to provide appropriate diagnoses.  The examiner(s) should complete the appropriate examination worksheets and respond to all questions asked as necessary.  Any additional information not specifically requested should be provided in the Remarks section.

Respiratory examination - After reviewing the claim file and examining the Veteran, the examiner should render a diagnosis as to whether the Veteran has any current respiratory disability, to include at any time during the appeal period.  If any disability is found, the examiner should then render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current disability found on examination is related to any disease or injury incurred during service.  The examiner should specifically consider and discuss whether any current respiratory disability is related to (1) the Veteran's in-service exposure to cleaning chemicals, diesel, gasoline, welding, Agent Orange, creosote, asphalt, and/or rock dust (as opposed to any post-service occupational exposure as a Chief Construction Inspector for a local city government with exposure to concrete, soils and asphalt as reported in an April 1999 private primary care physician's note, and slight exposure to asbestos pipes as reported at a November 2011 VA Pulmonary consultation); and (2) the April 1968 episode of upper respiratory infection with bronchitis for which the Veteran was hospitalized for three days during Basic Training in service and his report that, instead of being on profile with no PT for three days after his release from the hospital, he was forced to go on a long march which affected his breathing.  The examiner should also consider that the Veteran is a lifetime non-smoker but, from his own reports, he had exposure to secondhand smoke during his childhood from both his parents being smokers.  (See September 2005 VA Agent Orange examination.)  Consideration should also be given to the November 1995 chest X-rays in the private treatment records and September 2005 VA Agent Orange examination..  

Neurological Examination - After reviewing the file and examining the Veteran, the examiner should render a diagnosis as to whether the Veteran has any current neurological disability resulting in his balance issues as seen in the VA treatment records and June 2011 VA examination.  If the Veteran is not found to have a diagnosable neurological disability, the examiner should set forth, if possible, the Veteran's primary condition complained of and any secondary problems related thereto (whether currently present or having been present at or around the onset in 2008 but resolved since).  The examiner should state if any secondary problems complained of are specifically related to the neurological disorder or primary condition found or whether they are the result of a separate and distinct condition (e.g., sleep apnea, PTSD, dementia, etc.).  

For any neurological disability found (including a constellation of symptoms that arise to a disability but cannot be diagnosed at this time), the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is related to any disease or injury incurred during service.  The examiner should consider and discuss the following:  (1) the April 1970 treatment note show symptoms of ear problems, dizziness, and weakness; (2) the Veteran's report of multiple head injuries in service from hitting his head on six by six timbers while working on bunkers; and (3) the Veteran's report of exposure to chemicals such as Agent Orange (to which exposure is presumed based upon his service in Vietnam), cleaning chemicals, diesel, gasoline, and welding (as opposed to any post-service occupational exposure as a Chief Construction Inspector for a local city government with exposure to concrete, soils and asphalt as reported in an April 1999 private primary care physician's note, and slight exposure to asbestos pipes as reported at a November 2011 VA Pulmonary consultation).  

The examiner(s) should provide a complete explanation for all opinions given with citation to supporting documentation in the claim file as well as any medical or scientific literature or studies.  If an examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


